Slip Op. 06-85

              UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: RICHARD K. EATON, JUDGE
___________________________________
                                          :
ZHEJIANG NATIVE PRODUCE & ANIMAL          :
BY-PRODUCTS IMPORT & EXPORT CORP., :
ET AL.,                                   :
                                          :
                  Plaintiffs,             :
                                          :
      v.                                  :    Court No. 02-00057
                                          :
UNITED STATES,                            :
                                          :
                  Defendant.              :
__________________________________________:

                                   ORDER

[Matter remanded to United States Department of Commerce]


                                               Dated:   June 6, 2006


     Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt, LLP
(Adam M. Dambrov, Bruce M. Mitchell, and Mark E. Pardo), for
plaintiffs Zhejiang Native Produce & Animal By-Products Import &
Export Corp., Kunshan Foreign Trade Co., China (Tushu) Super Food
Import & Export Corp., High Hope International Group Jiangsu
Foodstuffs Import & Export Corp., National Honey Packers &
Dealers Association, Alfred L. Wolff, Inc., C.M. Goettsche & Co.,
China Products North America, Inc., D.F. International (USA),
Inc., Evergreen Coyle Group, Inc., Evergreen Produce, Inc., Pure
Sweet Honey Farm, Inc., and Sunland International, Inc.

     Peter D. Keisler, Assistant Attorney General, Civil
Division, United States Department of Justice; David M. Cohen,
Director, Commercial Litigation Branch, Civil Division, United
States Department of Justice (Reginald T. Blades, Jr.); Robert
LaFrankie, Office of Chief Counsel for Import Administration,
United States Department of Commerce, of counsel, for defendant.

     Collier Shannon Scott, PLLC (Michael J. Coursey, John M.
Herrmann), for defendant-intervenors American Honey Producers
Association and Sioux Honey Association.
Court No. 02-00057                                         Page 2

     This matter comes before the court pursuant to the decision

of the United States Court of Appeals for the Federal Circuit

(“CAFC”) in Zhejiang Native Produce & Animal By-Products Import &

Export Corp. v. United States, 432 F.3d 1363 (Fed. Cir. 2005),

and the CAFC mandate of February 21, 2006, reversing and

remanding the judgment of this court in Zhejiang Native Produce &

Animal By-Products Import & Export Corp. v. United States, 28 CIT

__, slip op. 04-109 (Aug. 26, 2004) (not reported in the Federal

Supplement).



     In its decision, the CAFC held that substantial evidence did

not support the finding of critical circumstances by the United

States Department of Commerce (“Commerce”) based on an imputation

of knowledge to plaintiffs that their honey was being sold, or

was likely to be sold, in the United States at less than fair

value.



     Therefore, in accordance with the CAFC’s mandate, it is

hereby



     ORDERED that this matter is remanded to Commerce for further

consideration of its critical circumstances finding, provided

that in no event shall Commerce impute to plaintiffs any

knowledge prohibited by the CAFC’s decision, and it is further
Court No. 02-00057                                            Page 3

     ORDERED that Commerce’s remand results are due on September

4, 2006, comments are due on October 4, 2006, and replies to such

comments are due on October 16, 2006.




                                        /s/Richard K. Eaton
                                           Richard K. Eaton

Dated:    June 6, 2006
          New York, New York